DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, 9, 10 and 14 have been amended.  Claims 1-16 are pending and under consideration.

The rejection of claims 9 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment of claims 9 and 10.

	The rejection of claims 1-16  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment of claims 1, 10 and 14.

The rejection of claims 1-3, 8, 12-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodge et al (WO2010/121180, reference 32 of the IDS filed 9/9/2019) in view of Palena et al (Clinical Cancer Research, 2007, Vol. 13, pp. 2471-2478, reference 55 of the IDS filed 9/9/2019) is withdrawn in light of applicant’s amendment of claims 1 and 8 to Brachyury antigens which exclude SEQ ID NO:2.

The rejection of Claims 1, 4-7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,363,294; the rejection of claims 1-3, 8-14 on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No.9,198,941; and the rejection of claims 1 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.9,623,097 are withdrawn in light of applicant’s Terminal Disclaimer.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 111 of copending Application No. 17/129,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 111, as drawn in part to metastatic cancers thereof, and wherein the Brachyury antigen is SEQ ID NO:6 of the ‘633 application anticipates instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 106-129, and 138 of copending Application No. 17/129,633 in view of Palena et al (Clinical Cancer Research, 2007, Vol. 13, pp. 2471-2478, reference 55 of the IDS filed 9/9/2019). 
Palena et al teach that the Brachyury protein is expressed during the epithelial to mesenchymal transition (EMT) which is a key step in the progression of primary tumors into metastases (page 2471, first column, lines 6-9 and second column, lines 1-4,  lines 27-28 and page 2477, first column, lines 15-22).  Palena et al also teach Brachyury peptide which bind HLA-A0201 and induce antigen-specific CTLs able to release IFN-gamma upon stimulation with the specific peptide (page 2474, first column, last paragraph and Table 2).
It would have been prima facie obvious at the time that the claimed invention was made to administer the immunotherapeutic compositions of the ‘633 application to individuals that are undergoing metastatic progression, or at risk of undergoing metastatic progression.  One of skill in the art would have been motivated to do so by the teachings of Palena et al regarding the expression of the Brachyury antigen on cancers as indicative of an EMT process, and thus the progression of a primary tumor into metastasis.  One of skill in the art would also be motivated to administer to individuals with cancers having risk of progression to metastasis but which do not express Brachyury at the time of the administration, including individuals with a pre-cancerous lesion, in order to induce an immune response that would protect against cancer cells that progress to express Brachyury thus rendering obvious claims 1-3, and 8-14.
Regarding claims 4-7, 15 and 16, it would have been prima facie obvious to treat these particular stages of cancer in order to prevent metastatic progression.

This is a provisional nonstatutory double patenting rejection.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643